DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         JESUS MACHADO,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-2282

                         [November 1, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey, Judge;
L.T. Case No. 061998CF011617A88810.

  Jesus Machado, Lowell, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.